UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 16, 2010 WEBMEDIABRANDS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-26393 06-1542480 (Commission File Number) (IRS Employer ID Number) 50 Washington Street, Suite 912, Norwalk, CT 06854 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (203) 662-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On December 16, 2010, the Company issued a press release announcing its plans to begin a stock repurchase program whereby it may purchase up to $2 million of its common stock from time to time, a copy of which is attached to this report as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No.
